Citation Nr: 0404978	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from March to December 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran submitted a claim of entitlement to VA benefits 
based on rheumatoid arthritis.  The issue on appeal was 
developed consistent with the veteran's initial claims form.  
A review of statements made by the veteran in the course of 
the appeal, however, reveals that he specifically argues 
entitlement to service connection for disability affecting 
his left knee.  He reports having injured his left knee 
playing baseball during active duty, resulting in traumatic 
arthritis of the knee and/or aggravating rheumatoid arthritis 
he states was diagnosed prior to service.

Service medical records contained in the claims file are 
limited to photocopies of the veteran's discharge 
examination, narratives from the 121st Evacuation Hospital in 
Korea, and Medical Board proceeding records.  Notably, the 
veteran's service entrance examination is not currently of 
record and it is unclear whether such is available.  Thus, 
remand is warranted to ensure that all relevant service 
records have been located and considered in connection with 
the veteran's claim.

Available service records reflect an in-service diagnosis of 
chondromalacia of the left knee and the claims file also 
contains post-service treatment and evaluation for continuing 
left knee problems, generally referenced as arthritis.  The 
precise nature of any existing left knee disability, and the 
etiology of such, however, remains unclear from the private 
medical records currently associated with the claims file.  A 
VA examination is therefore indicated in order to ascertain 
the correct current diagnosis and etiology of the veteran's 
claimed left knee problems.

Finally, it appears that additional medical records are 
available.  First, although a request letter was sent to Dr. 
A. Squitieri, no records from that physician have been 
associated with the claims file.  Also, medical reports in 
the claims file include reference to the veteran having had 
knee surgery in 1992, performed by Dr. Frumson.  Attempts to 
obtain such medical evidence for consideration in this appeal 
should be made prior to Board adjudication of the matter.

Accordingly, this case is REMANDED for the following:

1.  The RO should ascertain whether 
additional service medical records are 
available, in particular, the report of 
examination at entrance into service.  
The RO should document requests made 
through official sources; any negative 
responses should be associated with the 
claims file.

2.  The RO should contact the veteran and 
request him to identify all medical 
providers, VA and non-VA, who treated or 
evaluated him for rheumatoid or other 
arthritis, or for other left knee 
problems both prior to and subsequent to 
active service.  In particular, the 
veteran is requested to provide the 
requisite identifying information and 
release relevant to knee surgery 
performed in or around 1992 by Dr. 
Frumson.

3.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any case, the RO 
should, insofar as is possible, obtain 
copies of pertinent records from Dr. 
Squitieri.

4.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of claimed left knee 
disability.  The examiner must review the 
entire claims folder, to include evidence 
received in connection with the above 
requests.  Such tests as the examining 
physician deems necessary, to include X-
rays, should be performed.  

The examiner is requested to confirm or 
refute whether the veteran meets the 
diagnostic criteria for arthritis 
affecting his left knee (distinguishing 
between rheumatoid arthritis and non-
rheumatoid arthritis), or for 
chondromalacia or any other disability of 
the left knee.

The examiner is further requested to 
provide an opinion as to whether it is 
"likely", "unlikely", or "at least as 
likely as not" that each currently 
diagnosed left knee disability, to 
include any arthritis, is causally 
related to left knee problems noted 
during the veteran's active service.

All opinions expressed should be 
accompanied by supporting rationale.  

5.  The RO should otherwise review the 
claims file and ensure that any 
additional notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) 
and its implementing regulations are 
accomplished, consistent with all 
governing legal authority.

6.  After completing the above actions, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for disability of the left 
knee (claimed as rheumatoid arthritis).  
If the claim remains denied the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


